This case was filed in this court on December 12, 1895. June 1, 1896, by stipulation of all parties, the cause was continued for the June term, 1896. The case was placed upon the docket for hearing at the January term, 1897, and when reached an order made taking the case upon the record and briefs. At the time said order was so made, we were advised by the clerk that briefs had been filed and that the case had been duly prosecuted. It appears upon a subsequent examination that no briefs for either the appellant or appellees have ever been filed in this court, and that no application has been made for leave to file briefs out of time. The questions raised in the assignments of error and cross-petition by the appellees appear upon their face to be intricate, and a correct determination would necessarily consume a great deal of time. We feel that if *Page 147 
counsel for parties who have causes in this court do not consider the interests of their clients of sufficient importance to properly brief the case, that we should not consume time which can well be applied to other work in determining a case of that nature, and we are therefore of the opinion that this case should be dismissed for failure upon the part of the parties to prosecute their appeals, and it is therefore ordered that said case be dismissed, and that the judgment of the lower court be affirmed.